Per Curiam:

It is conceded that the plaintiffs’ affidavit, upon which this motion to attach the defendant for contempt is based, because of an alleged disobedience of an injunction order of the Superior Court, is identical with the affidavit upon which a similar proceeding was prosecuted against the defendant in 1892, before his Honor Judge Graves. The record shows that that proceeding was terminated by the following judgment: “Motion to attach defendant for contempt of Court. Motion overruled. Rule dismissed.”
From this judgment there was no appeal. It, therefore, stands as an adjudication in defendant’s favor of the very matter which plaintiffs seek again to have considered. The plaintiffs’ affidavit filed in that proceeding, the defendant’s answer thereto, and that entry constitute a complete defence against the plaintiffs’ further prosecution of this matter. It is an adjudication that the defendant was not guilty of the contempt charged against him then and now. If the plaintiffs were, for any cause, dissatisfied with that decision, they should have appealed from that judgment.
No Error.